DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  in the 10th line of claim 9, add “the” before “second cavity”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and new claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2001/0008182) in view of KR 10-2009-0018445.
Regarding independent claim 1 and new independent claim 9, Sugita et al. disclose a method of forming a die mold (abstract; paragraphs [0031]-[0037] and [0045]-[0047]; and Figures 1 and 2), in which the method comprises the following steps:
positioning a lower mold defining a first cavity therein, and having an upper surface with a curved surface profile and defining recesses in the upper surface;
placing a channel insert (P) having insert projections and a shape corresponding to the curved surface profile on the upper surface in the lower mold; and
pouring molten metal (bulk material) into the lower mold around the insert (P).
Sugita et al. fail to teach the insert corresponding to the upper and lower profiles and further including an upper mold to form first and second cavities cooperating to define an interior cavity of a mold assembly of a hot stamping die mold.
However, KR ‘445 discloses a method of forming a hot stamping die mold (abstract; page 2 of translation; and Figures 2-7), in which the method comprises the following steps (refer to Figures 2 and 5):
positioning a lower mold (220) having an upper surface with a curved surface profile and defining recesses (221);
placing a removable channel insert (210) of a lost core material having a shape corresponding to the curved surface profile and projections on the upper surface; and
positioning an upper mold (200) having a lower surface with a curved surface profile corresponding to the profile of the lower mold (220) and the insert (210),
wherein an insert in the hot stamping mold that corresponds to the upper and lower molds are operable to receive bulk material, in order to form a desired cast product with channels (KR ‘445; page 2 of translation).
Therefore, it would have been obvious to one of ordinary skill in the art to include and upper and lower molds with the same profile as the insert, as taught by KR ‘445, into the method disclosed by Sugita et al., in order to form a compact desired cast product with channels (KR ‘445; page 2 of translation).
Regarding claim 2, the placing step in the combined teachings of Sugita et al. and KR ‘445 includes positioning one or both of the insert projections and/or the insert into the recesses and extends through the interior cavity according to the shape (see Figures 1 and 2 of Sugita et al; and page 2 of translation of KR ‘445; and Figures 2-7 of KR ‘445).
Regarding claim 5, the method set forth in the combined teachings of Sugita et al. and KR ‘445 further includes forming an opening that is fluidly connected to the interior cavity (see page 2 of translation of KR ‘445; and Figures 2-7 of KR ‘445).

Claims 3, 4, 6, and new claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2001/0008182) in view of KR 10-2009-0018445, and further in view of CN 106694804 A, of which a complete copy of the Chinese document with a machine translation is provided with the Office Action mailed April 28, 2022.
Regarding claims 3, 4, 6, and new claim 7, Sugita et al. in view of KR ‘445 disclose and/or suggest the method of independent claim 1, but fail to explicitly teach 3D printing of the claimed portions of the hot stamping die mold.
However, CN ‘804 discloses a method of 3D printing of mold/die elements (abstract; pages 4 and 5 of translation; and Figures 4 and 5), in which the 3D printing method includes forming mold/die elements in batches by 3D printing, including from powders and granular materials such as resin, wax, and sand, for the purpose of conveniently and rapidly obtaining mold/die elements by automatic construction with economical efficiency (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicant’s invention was made to incorporate the 3D printing process taught by CN ‘804 to construct the hot stamping die mold disclosed/suggested by the combined teachings of Sugita et al. and KR ‘445, in order to conveniently and rapidly obtain mold/die elements by automated construction with economical efficiency (CN ‘804; abstract).
Regarding new claim 8, the combined teachings of Sugita et al. and KR ‘445 disclose that the insert projections correspond to inlets and outlets for the channels.

Response to Arguments
The examiner acknowledges the applicant’s amendment and replacement drawing sheets received by the USPTO on July 27, 2022.  The replacement drawing sheets overcome prior objections to the drawings.  The amendments overcome the prior objection to the specification, as well as prior 35 USC 112(b) rejections.  However, a new objection is raised for new claim 9 (see above section 1).  Although the applicant’s amendment to independent claim 1 overcomes the prior 35 USC 102(a)(1) rejection, new 35 USC 103 rejections based on Sugita et al. (US 2001/0008182) as a new primary reference are provided in above sections 4 and 5.  The applicant has added new claims 7-9.  Claims 1-9 are currently under consideration in the application.

Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new grounds of rejection include a new reference to Sugita et al. (US 2001/0008182) as a primary reference in new combinations of references in the above 35 USC 103 rejections, and thus do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2007/0056815 is also cited in PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        September 12, 2022